Citation Nr: 1341544	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-21 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected fibromyalgia.

2.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with memory loss symptoms. 

3.  Entitlement to service connection for a skin condition, diagnosed as psoriasis, as due to an undiagnosed illness.

4.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for hematuria (also claimed as blood in urine) has been submitted.  

5.  Entitlement to service connection for hematuria (also claimed as blood in urine).

6.  Entitlement to service connection for memory loss syndrome as due to an undiagnosed illness.

7.  Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness.

8.  Entitlement to service connection for irritable bowel syndrome as due to an undiagnosed illness.

9.  Entitlement to service connection for a respiratory disability as due to an undiagnosed illness.

10.  Entitlement to service connection for a sleep disorder as due to an undiagnosed illness.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

L. Durham, Counsel








INTRODUCTION

The Veteran served in the United States Marine Corps Reserve, with active duty service from January 1989 to June 1989 and from December 1990 to June 1991.  He served in southwest Asia from January 1991 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In September 2011, a local hearing was held before a Decision Review Officer (DRO) at the Hartford, Connecticut, RO.  A transcript of that proceeding has been associated with the claims folder.

The issues of entitlement to an evaluation in excess of 10 percent for service-connected fibromyalgia; entitlement to an evaluation in excess of 50 percent for service-connected PTSD with memory loss symptoms; entitlement to service connection for a skin condition, diagnosed as psoriasis, as due to an undiagnosed illness; and entitlement to service connection for hematuria (also claimed as blood in urine) are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2003 rating decision, the Veteran's claim of service connection for urinary problems was denied on the basis that this condition neither occurred in nor was caused by service, and the evidence failed to show that the Veteran's urinary problems persisted for at least 6 months.

2.  Evidence received since the January 2003 rating decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hematuria (also claimed as blood in urine).

3.  On September 21, 2010, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal of the issues of entitlement to service connection for memory loss syndrome as due to an undiagnosed illness, chronic fatigue syndrome as due to an undiagnosed illness, irritable bowel syndrome as due to an undiagnosed illness, a respiratory disability as due to an undiagnosed illness, and a sleep disorder as due to an undiagnosed illness is requested.


CONCLUSIONS OF LAW

1.  The January 2003 rating decision denying the Veteran's claim of service connection for urinary problems is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for hematuria (also claimed as blood in urine) has been submitted.  The claim is reopened.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for withdrawal of an appeal of the issues of entitlement to service connection for memory loss syndrome as due to an undiagnosed illness, chronic fatigue syndrome as due to an undiagnosed illness, irritable bowel syndrome as due to an undiagnosed illness, a respiratory disability as due to an undiagnosed illness, and a sleep disorder as due to an undiagnosed illness by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his previously denied claim for service connection for hematuria (also claimed as blood in urine), this application, and only this application, has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA solely with regard to the Veteran's application to reopen his claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the Veteran's claims for service connection for memory loss syndrome as due to an undiagnosed illness, chronic fatigue syndrome as due to an undiagnosed illness, irritable bowel syndrome as due to an undiagnosed illness, a respiratory disability as due to an undiagnosed illness, and a sleep disorder as due to an undiagnosed illness, the Veteran has withdrawn his appeal of these issues, as will be discussed below.  As such, discussion regarding statutory and regulatory notice and duty to assist provisions is not necessary with regard to these claims.

II.  Analysis

1.  Whether new and material evidence sufficient to reopen the claim for entitlement to service connection for hematuria (also claimed as blood in urine) has been submitted.  

The preliminary issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for hematuria (also claimed as blood in urine).  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Veteran's claim for service connection for hematuria (also claimed as blood in urine) was previously denied in a January 2003 rating decision.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).   

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, a Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (holding that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).

The basis for the January 2003 denial of service connection for urinary problems was that this condition neither occurred in nor was caused by service, and the evidence failed to show that the Veteran's urinary problems persisted for at least 6 months.  At the time of the denial, the Veteran's service treatment records, post- service treatment records, and statements from the Veteran were considered.  

The new evidence submitted since this denial consists primarily of statements and testimony from the Veteran, as well as VA and private medical records.  The private medical records document complaints of hematuria in 2000, 2003, and 2004.

In light of the fact that the Veteran's claim was denied in January 2003 based in part on the fact that the evidence failed to show that the Veteran's urinary problems persisted for at least 6 months, and the newly submitted private medical records suggest that the Veteran has complained of hematuria intermittently over the course of a few years, the Board concludes that it satisfies the low threshold requirement for new and material evidence.  Shade, supra.  As such, this claim is reopened.

However, the Board cannot, at this point, adjudicate the reopened claim, as further development is necessary.  This is detailed in the REMAND below.

2.  Entitlement to service connection for memory loss syndrome as due to an undiagnosed illness, chronic fatigue syndrome as due to an undiagnosed illness, irritable bowel syndrome as due to an undiagnosed illness, a respiratory disability as due to an undiagnosed illness, and a sleep disorder as due to an undiagnosed illness.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issues of entitlement to service connection for memory loss syndrome as due to an undiagnosed illness, chronic fatigue syndrome as due to an undiagnosed illness, irritable bowel syndrome as due to an undiagnosed illness, a respiratory disability as due to an undiagnosed illness, and a sleep disorder as due to an undiagnosed illness and, hence, there remain no allegations of errors of fact or law for appellate consideration with regard to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues and they are dismissed.






	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been submitted regarding the claim for service connection for hematuria (also claimed as blood in urine), the Veteran's claim is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for memory loss syndrome as due to an undiagnosed illness is dismissed.

Entitlement to service connection for chronic fatigue syndrome as due to an undiagnosed illness is dismissed.

Entitlement to service connection for irritable bowel syndrome as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a respiratory disability as due to an undiagnosed illness is dismissed.

Entitlement to service connection for a sleep disorder as due to an undiagnosed illness is dismissed.


REMAND

Additional development is necessary prior to the adjudication of the Veteran's claims.

With respect to the Veteran's increased rating claims, the Court has held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In a September 2013 statement, the Veteran asserted that his physician has prescribed him a medical marijuana card for PTSD.  In an April 2013 statement, the Veteran reported that he had recently been prescribed a Butrans patch for his fibromyalgia because his pain was so severe.  The most recent medical evidence of record does not document either of these treatments for the Veteran's service-connected conditions.  Therefore, as the evidence of record suggests that the Veteran's service-connected PTSD and fibromyalgia may have increased in severity since he was last afforded a VA examination in November 2009, the Board finds that the Veteran should be provided new VA examinations in order to determine the current severity and manifestations of his service-connected PTSD and service-connected fibromyalgia.

Additionally, as the most recent treatment records were associated with the claims file in October 2010, and it is obvious from the Veteran's statements that he continued to receive treatment for these conditions since that time, any and all VA and private treatment records that have not yet been associated with the claims file should be obtained.  The Veteran should be notified of any treatment records that VA was not able to obtain.  In this instance, the Board notes that a second request was made for records from Dr. J. in a December 1, 2009, letter, and a first request was made for records from Dr. W. in an October 27, 2009, letter.   The Veteran should be notified that responses were not received to these requests.

Moreover, the Board notes that the Veteran was not sent a VCAA letter with regard to his claim for an increased rating for PTSD.  As such, the Veteran should be sent such notice.  

With respect to the Veteran's claim for entitlement to service connection for a skin condition, diagnosed as psoriasis, as due to an undiagnosed illness, the Veteran asserted at the September 2010 hearing that he developed a skin condition about 5 to 10 years prior.  While he specifically indicated that he did not have a skin condition while in service, he asserted that his skin condition may have been caused by in-service chemical exposure or taking of a bromine pill. 

The only medical opinion of record on the matter is from the November 2009 VA examination.  This examiner diagnosed the Veteran with psoriasis, as likely as not of the left elbow developing over the past 5 years as reported by the Veteran.  The Veteran was also diagnosed with resolved tinea cruris intermittent also over the past 5 years.  The examiner determined that there is no claims file report or any chronic skin condition stemming from active duty. 

As the examiner did not provide a rationale for her opinion, nor did she consider the Veteran's assertions that his current skin conditions could be related to taking medications, such as bromine pills, in service, the Board finds that the necessity for a new VA examination is shown for the proper assessment of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  

With respect to the Veteran's claim for service connection for hematuria, the Veteran underwent a VA examination in November 2009, at which the examiner diagnosed the Veteran with microscopic hematuria by history with no evidence to support a chronic condition stemming from enlistment.  However, this examiner failed to discuss the fact that the medical evidence of record demonstrates that the Veteran sought treatment for hematuria in 2000, 2003, and 2004, which suggests a chronic condition of some sort or at the least chronic symptomatology.  Moreover, the examiner did not provide a rationale as to her opinion that the Veteran's hematuria did not stem from service, to include the Veteran's service in southwest Asia during the Persian Gulf War.  

As such, the Veteran should be scheduled for another VA examination to determine whether the Veteran has a current laboratory finding of hematuria which is a manifestation of a diagnosed illness that was caused or aggravated by his active duty service, and if not, whether the Veteran has hematuria that results in symptomatology that manifested either during his period of service in the Southwest Asia theater of operations or has subsequently manifested to a degree of 10 percent or more.  

Additionally, since this examination, the Veteran asserted at the September 2010 hearing that he underwent a private physical from Dr. C. as soon as he got back from the Gulf War due to blood in his urine and that he still has blood in his urine when tested.  Attempts should be made to get the private treatment records from Dr. C., as well as any recent pertinent private treatment records. 
Accordingly, the case is REMANDED for the following action:

1. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file. 

2. Send to the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization to enable VA to obtain any additional pertinent evidence not currently of record, to specifically include records from Dr. C. and any other medical records relating to his claims that have not yet been associated with the claims file.  Associate any records received, including negative responses, with the claims file.  Notify the Veteran that responses were not received with regard to the previous requests for records from Dr. J. and Dr. W.

3. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to his claim for an increased rating for PTSD. 

4. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected fibromyalgia.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability.  The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria and should note any occupational effects resulting from this disability.  

5. Schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  The examiner must note in the examination report that the claims folder was reviewed in conjunction with the examination.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should note the Veteran's complaints regarding symptoms associated with this disability.  The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria and should note any occupational effects resulting from this disability.  

6. Schedule the Veteran for a VA skin examination.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed skin condition.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all current skin conditions.  Then, opinions should be provided as to whether it is at least as likely as not that the Veteran's diagnosed skin conditions, to include psoriasis and tinea cruris, had their onset during or were caused or aggravated by his military service, to include exposure to chemicals and medications in service, such as bromine pills.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

7. Schedule the Veteran for a VA examination for his claimed hematuria.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms relating to his claimed hematuria.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should opine whether it is at least as likely as not that the Veteran has a current laboratory finding of hematuria which can be attributed to a known clinical diagnosis that was caused or aggravated by his active duty service.  If not, the examiner should opine as to whether the Veteran has hematuria that results in symptomatology that manifested either during his period of service in the Southwest Asia theater of operations or has subsequently manifested to a degree of 10 percent or more. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

8. Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


